Title: From John Adams to Francis Dana, 7 August 1782
From: Adams, John
To: Dana, Francis



Hague. Augst. 7th. 1782
Dear Sir

I have recd. the two halves of your letter to Congress, and they have been sent on. I sent you a few days since a packett fm. our Minister of foreign Affairs. Sometime ago, I sent unto you the miniature of Genl. Washington, wh. Mr. Searle gave me, and I am anxious to learn that you have recd. it.
I can give you no news fm. America, France, Spain or Holland, but what you will have previously seen in the Newspapers. Patience is still necessary with this People. They must have their way and they always march with the slow step, excepting in the month of April last. The Treaty, I am told, will now be soon finished. Tomorrow, as they say, the States of Holland will take their resolutions upon it.

Mr. Thaxter has been sick ever since I removed to the Hague, but is now getting better.
My Son has not written me a line a long time. He should not wait to receive letters from me, because he knows I am busy and he is at leisure.
Now, Sir, for something of consequence. You are weary of a pitifull existence. So am I. Yet we must both bear it, lest our impatience should do mischief. I cannot advise you to come away this year. These moments are too critical and your powers are of too much importance. I think them of the greatest moment of any, except those for Peace. The simple signature of your name would pacify the world. I mean it would settle the great point, which, once settled, any Nation will afterwards continue the war unreasonably at its peril. My most friendly and candid advice is, therefore, to put on Patience as armour, wait another Winter. I don’t mean by this, however, to advise you to be silent, unless you have reason to believe you shall be refused. You may communicate your character and mission in confidence to the confidential Minister—no, I mean the Minister of Foreign Affairs—represent to him that you came to that Court, as the first and Principal in the Armed Confederation, but that your Commission is to all. Represent delicately the propriety of that Courts communicating your application to the other Parties to that Treaty, that, if he refuse, you shall be obliged to go to the other Courts, those of Berlin, Stockholm, Vienna &ce. That it is doubly for the public good of Europe, that this Confederation should as one acknowledge American Independence, that it is even friendship to England and the only means of saving it from irretrieveable destruction. If you receive an answer and a refusal, come off, but go to Stockholm, Berlin or Vienna and sound those Ministers. If you receive no answer, communicate your Character and Powers to the Ministers of Stockholm, Berlin and Vienna, at Petersburg, and pray them to transmit them to their Court, and remain patiently where you are, ’till next year.
The Neutral Nations ought to seize on Fox’s system and settle the matter. If they will do nothing by next Summer, I cannot advise you to wait longer.
I write you this, as crude hints, and beg you would consider them in no other light, and believe me to be your sincere Friend, and humle. Servt.

J. A.

 